Citation Nr: 0735792	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for cystic acne and basil cell carcinoma of the face and 
neck.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to August 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 10 percent for his cystic acne with scarring of the face 
and neck.  The veteran subsequently initiated and perfected 
an appeal of this determination.  

Within a January 2006 rating decision, the veteran's service 
connection award was modified to include the dermatological 
residuals of basil cell carcinoma.  His disability rating of 
10 percent was not changed.  

In September 2007, the veteran testified before the 
undersigned Veterans Law Judge, seated at the RO.  


FINDINGS OF FACT

1.  The veteran's cystic acne and basil cell carcinoma of the 
face and neck results in scarring of the face greater than 
.6cm in width, and a depressed surface contour of the skin of 
the face.  

2.  The veteran has cystic acne and related scarring 
involving approximately 15 percent of his total body surface, 
and 10 percent of the exposed area of his body surface.  






CONCLUSIONS OF LAW

1.  The criteria for the award of a 30 percent rating for 
cystic acne and post-basil cell carcinoma removal of the face 
and neck have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.118, 
Diagnostic Codes 7800-06 (2007).  

2.  The criteria for the award of a separate 10 percent 
rating for cystic acne of areas other than the face and neck 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.118, Diagnostic 
Codes 7800-06 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, a letter by the RO dated in August 2003: (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested that he 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes the United States Court of Appeals for 
Veterans Claims(Court), in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  While 
it does not appear the veteran was afforded notice of the 
regulations regarding effective dates for increased rating 
awards, he retains the right to appeal any effective date 
assigned by the RO in implementing this Board decision.  
Thus, no prejudice results to the veteran by Board 
adjudication of his appeal at this time.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
With respect to his claim, the veteran was afforded VA 
examinations to accurately assess the severity of that 
disability, all of which appear adequate for rating purposes.  
The Board find no outstanding duties to either notify or 
assist the veteran with his pending claim.  

The veteran seeks a disability rating in excess of 10 percent 
for his cystic acne and residuals of basil cell carcinoma, 
with scarring of the face and neck.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  

The veteran has been awarded a 10 percent rating under 
Diagnostic Code 7800, which provides an evaluation of 10 
percent for disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  Finally, an 80 percent 
rating is warranted for visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2007).  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: 
1)  Scar 5 or more inches (13 or more centimeter 
(cm.) in length. 
2)  Scar at least one-quarter inch (0.6 cm.) wide 
at widest part. 
3)  Surface contour of scar elevated or depressed 
on palpation. 
4)  Scar adherent to underlying tissue. 
5)  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
6)  Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.). 
7)  Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
8)  Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

VA is also required to take into consideration unretouched 
color photographs, if present, of the veteran's disfigurement 
in evaluating such disabilities.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Notes 1-3 (2007).  

A superficial scar which is unstable or painful on 
examination will be awarded a 10 percent rating; otherwise, 
it will be rated based on the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803-05 
(2007).  In addition, superficial unstable scars may be 
assigned a 10 percent rating.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar).  See Note (1) following Diagnostic Code 7803.  
Under Diagnostic Code 7802, scars, other than the head, face, 
or neck that are superficial and do not cause limited motion 
but involve an area or areas of 144 square inches (or 929 sq. 
cm.) or greater may be assigned a 10 percent rating.  

On receipt of the veteran's May 2003 claim, he was afforded a 
September 2003 VA dermatological examination.  He was noted 
to have had some form of radiation treatment for his cystic 
acne immediately following service, and later developed basil 
cell carcinoma of the forehead and right cheek, the sites of 
his treatment.  On physical examination, the veteran had a 
1.5 x 3cm white depressed scar across his forehead, above his 
nose.  A slightly curved linear scar approximately 7.5cm long 
was present on the right cheek.  He also had saucerized and 
pitted scars across the veteran's face, neck, and the rest of 
his body.  Several cysts were also present, including on the 
face and neck.  The final impression was of post-basil cell 
carcinoma scarring of the forehead and right cheek, and acne 
of the face, neck, and remainder of the body.  

Another VA dermatological examination was afforded the 
veteran in April 2006.  He reported continuing cystic acne 
over various parts of his body which have been periodically 
problematic.  Physical examination revealed several dimples 
and cystic scars along the back, right and left sides of the 
neck, and the back of the ears.  Cysts and comedones were 
also present in the armpits and along the scrotum.  Overall, 
the examiner determined approximately 15 percent of the 
veteran's body surface, and 10 percent of the exposed body 
surface, was affected by his cysts and residuals.  The 
veteran's history of melanoma and basil cell carcinoma was 
also noted.  

In May 2006 the veteran was afforded a VA examination to 
review his scarring of the face and neck.  His history of 
basil cell carcinoma and melanoma, surgically excised, was 
noted.  Physical examination revealed a longitudinal linear 
scar along the anterior aspect of the right cheek.  This scar 
was well-healed, with minimal cosmetic impairment and no 
functional impairment.  A 4 inch transverse scar was present 
across the posterior aspect of his neck.  It was well-healed, 
with no induration or functional impairment.  Finally, a 
curved scar was present across the mid anterior forehead as a 
result of his prior basil cell carcinoma removal.  This scar 
was also well-healed, and resulted in no functional 
impairment.  

After review of the record, the Board finds an increased 
rating, to 30 percent, is warranted for the veteran's skin 
disability.  According to the evidence of record, the veteran 
meets the criteria for a 30 percent rating under Diagnostic 
Code 7800, based on at least two characteristics of 
disfigurement being present.  First, the September 2003 
medical examination report indicates the veteran's scar 
across his forehead measures 1.5cm in width, which exceeds 
the .6cm requirement of Diagnostic Code 7800.  Next, several 
examination reports have noted the veteran has pitted 
scarring secondary to cystic acne at several locations on his 
face, which meets the requirement for an elevated or 
depressed surface contour of the scar or scars.  In light of 
38 C.F.R. §§ 4.3 and 4.7, the Board finds a 30 percent 
disability rating is warranted for the veteran's cystic acne 
and basil cell carcinoma of the face and neck.  

The Board also notes that the veteran has cystic acne 
scarring on several locations of the body, not just his face 
and neck.  Cysts and cystic scarring have been observed along 
the back, the armpits, and the scrotum, according to the 
September 2003, April 2006, and May 2006 VA examination 
reports.  VA regulations allow for separate disability 
ratings, to be combined under 38 C.F.R. § 4.25, for scarring 
of the skin "in widely separated areas."  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-02, Note (1) (2007).  In the 
present case, such a separate rating is warranted for the 
veteran's scarring of the back, scrotum, and armpits.  The 
veteran's cystic acne may be rated by analogy under 
Diagnostic Code 7806, for dermatitis or eczema.  See 
38 C.F.R. § 4.20 (2007).  This Code provides a 10 percent 
rating for involvement of at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires involvement of 20 to 40 percent of 
the entire body or of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2007).  As the veteran's 
cystic acne involves approximately 15 percent of his total 
body surface, including at least 5 percent of his unexposed 
body surface, a separate 10 percent rating under Diagnostic 
Code 7806 is warranted.  However, a rating in excess of 10 
percent is not warranted, as the veteran's cystic acne does 
not result in involvement of greater than 20 percent of his 
body surface, or require systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

Likewise, a disability rating in excess of 30 percent for the 
veteran's facial scarring secondary to his cystic acne is not 
warranted.  This disability does not result in visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features of the face, or at 
least four characteristics of disfigurement.  Furthermore, 
none of the veteran's facial scarring results in any 
functional impairment of the face or the sensory organs of 
the face, according to the examination reports.  Overall, the 
preponderance of the evidence is against a disability rating 
in excess of 30 percent for his cystic scarring and post-
basil cell carcinoma removal of the face and neck.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's skin disability has itself required 
no extended periods of hospitalization since the initiation 
of this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is retired.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

Overall, the evidence supports an increased rating of 30 
percent for his cystic acne and post-basil cell carcinoma 
removal scarring of the face and neck, along with a separate 
10 percent rating for cystic scarring affecting other areas 
of the body.  As a preponderance of the evidence is against 
the award of an increased rating in excess of those already 
awarded, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

A disability rating of 30 percent is granted for the 
veteran's cystic acne and post-basil cell carcinoma removal 
of the face and neck.  

A separate disability rating of 10 percent is awarded for the 
veteran's cystic acne of the back, armpits, and scrotum.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


